Proceeding pursuant to CP'LR article 78 to annul a determination of respondent State Liquor Authority which cancelled petitioner’s two separate off-premises .beer licenses in retail groceries located, respectively, .at 2292 and 2356 Pitkin Avenue, in the Borough of Brooklyn, City of New York. Petition granted to the extent of reducing the penalty imposed from cancellation of petitioner’s two separate off-premises beer licenses to sole cancellation of his off-premises beer license at premises No. 2356 Pitkin Avenue, in the Borough of Brooklyn, City and 'State of New York; in all other respects proceeding dismissed on the merits; and determination confirmed, except with the penalty reduced as herein directed, without costs. The Authority’s determination finding *565petitioner guilty of the charges made with respect to premises No. 2356 Pitkin Avenue is supported by substantial evidence. However, the offenses charged to premises No. 2292 Pitkin Avenue were merely derivative in nature, being based upon the offenses committed at No. 2356 Pitkin Avenue and represented no new or independent violations. Under the circumstances restriction of the penalty to one location, limited to the premises where the offenses took place, is ample. The imposition of the additional punishment was excessive. Christ, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.